Citation Nr: 0905073	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic headaches, to 
include migraines.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefit currently sought on appeal.  The 
veteran presented testimony before the undersigned Veterans 
Law Judge at a Travel Board hearing in September 2008.  A 
copy of the hearing transcript has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

1.  Headaches were noted on entry into active service.

2.  There is no competent evidence that the veteran's 
headaches increased in severity during active duty beyond any 
natural progression or that migraines are otherwise related 
to active service.


CONCLUSION OF LAW

Chronic headaches pre-existed service and were not aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated May 2003 and March 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  The March 2006 
correspondence further notified the veteran of the process by 
which disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the March 2005 statement of the 
case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for headaches, to 
include migraines, which he contends was aggravated by 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service connection requires medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability. See 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The veteran's November 1968 pre-induction examination 
specifically notes that the Veteran had headaches and 
orthostatic dizziness prior to his admission in-service.  The 
Report of Medical History noted that the Veteran had or had 
had frequent or severe headaches and dizziness or fainting 
spells.  As headaches were noted at entry into service, they 
are considered pre-existing.  The presumption of soundness 
does not attach in this case.  See 38 U.S.C.A. § 1111. 

The veteran's service treatment records have been associated 
with his claim.  During service, the veteran sought treatment 
on one occasion in July 1970 for a headache.  The veteran's 
history of headaches was noted at the time of examination.  
He reported having a headache when getting up and going to 
bed.  At that time, the veteran did not report any symptoms 
that would indicate worsening of his pre-existing condition, 
such as nausea, vomiting or incapacitating episodes.  
Following examination, no specific diagnosis was made.  He 
was prescribed a pain reliever.  No other treatment, 
complaints or a diagnosis of a chronic headache disability, 
to include migraines, is noted in service including on the 
veteran's separation examination.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.   See Maxson v. West, 12 Vet. 
App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 
479 (1997).  Thus, "a lasting worsening of the condition" - 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).  
The veteran's one time service treatment can be construed as 
evidence of lack of aggravation.  Also, evidence that he was 
able to return to duty without restrictions.  Thus, there is 
no evidence of an increase in severity in-service.

The veteran contends that following discharge from service he 
sought treatment at the VA outpatient center in the 1970's.  
The RO attempted to obtain the records and received VA 
outpatient records from August 1977 to the present are in the 
veteran's file. 

When seen in August 1977, the veteran reported having 
headaches and dizziness off and on for the previous 12 months 
since falling on his job.  He reported an increase in the 
severity of his headaches including nausea and light 
sensitivity.  In August 1987 he was diagnosed with migraines.  
He was provided a neurological examination in September 1987, 
of which the results were essentially negative for 
neurological abnormalities.  A CT (computed tomography) scan 
obtained in December 1987 was also normal. 

The veteran continued treatment periodically for his 
headaches.  In July 1996, he reported his headaches were 
aggravated following a bus accident at work.  He complained 
of swelling to his right facial area.  At no time when 
seeking treatment did the veteran relate his current symptoms 
or complaints to military service.  Following a December 1998 
visit, the veteran's VA outpatient clinical records do not 
show additional treatment for headaches until August 2007.  
In August 2007, the veteran reported that his headaches 
persisted and he had been self-medicating for the pain. 

The veteran was afforded a VA neurological examination in 
April 2008.  The veteran's complete claims file was made 
available to the examiner, to include his service treatment 
and outpatient clinical records.  The examiner noted the 
veteran's history of headaches prior to service, including 
his use of aspirin for pain relief.  He indicated that VA 
computer notes reflect that migraines started in the mid-
1970's.  He further noted the veteran's contention that  
involvement in a fall and bus accident aggravated his 
migraines.  At that time, the veteran described symptoms of 
his eyes burning and seeing light with his headaches.  He 
stated he gets nausea and vomiting, and that lights and 
sounds bother him.  The veteran did not relate these types of 
symptoms in service.  

The examiner opined that it was not likely that migraine 
headaches were present in service or that headaches that pre-
existed service were aggravated in service.  His rationale 
for the opinion was that since the veteran indicated that he 
was able to treat his headaches with Tylenol in-service, the 
headaches were not migraine headaches.  It was added that 
there was no evidence that these non-migraine headaches were 
aggravated in service, since the Veteran was treated on only 
one occasion and that treatment was relatively conservative.  
As such, service connection for headaches, to include 
migraines, is unwarranted.

The veteran's representative contends that the veteran sought 
medical treatment as early as February 1971, following active 
duty.  However, there is no medical evidence that the veteran 
was diagnosed or treated for headache pathology that soon 
after service.  
   
In determining whether the pre-existing headaches were 
aggravated, the Board notes a single instance of treatment in 
service does not constitute an increase in severity.  
Furthermore, there is no competent evidence that headaches 
increased in severity in service or if it did, it was not due 
to the natural progress of the disease.  Furthermore, during 
his numerous VA examinations and treatment, the veteran did 
not relate the increase in his symptoms to service.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's pre-existing headaches were 
aggravated by active military service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for headaches, to include migraines is denied.

ORDER

Service connection for headaches, to include migraines, is 
denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


